

116 HR 1636 IH: Commission on the Social Status of Black Men and Boys Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1636IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the Commission on the Social Status of Black Men and Boys, to study and make
			 recommendations to address social problems affecting Black men and boys,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Commission on the Social Status of Black Men and Boys Act. 2.FindingsCongress makes the following findings:
 (1)Black men and boys face disproportionate hardships that result in disparities in areas including: education, criminal justice, health, employment, fatherhood, mentorship, and violence. These hardships have negative consequences for national productivity, especially for Black families and communities.
 (2)A Commission to study and examine issues which disproportionately have a negative impact on Black men and boys in America will signal that the issues facing the Black male population are a national priority, will develop solutions to these hardships, and will help eliminate the obstacles facing Black men and boys.
 (3)A Commission will also be able to investigate potential civil rights violations affecting this population that attract national attention.
 (4)Black babies are three times more likely to be born in poverty and rapidly fall behind their White counterparts in cognitive development.
 (5)By fourth grade, Black students are expected to be three years behind White male students. According to the Educational Testing Service Policy Informational Center, only 12 percent of Black eighth-grade male students are proficient in math, compared to 44 percent of White eighth-grade male students.
 (6)The Educational Testing Service Policy Informational Center also found that nationally, more than 50 percent of Black male students attending urban schools will drop out.
 (7)The low rate of high school retention among Black male students directly relates to high rates of joblessness and incarceration among this population. This barrier to employment exacerbates cycles of poverty, which in turn results in health inequalities, including higher levels of diabetes, obesity, and HIV/AIDS. According to a study by the American Academy of Arts and Sciences, more than 66 percent of Black male dropouts are expected to serve time in State or Federal prison.
 (8)Black men are subjected to unequal profiling by the police and disproportionately harsh sentences in the judicial system. The Black male population is six times more likely to become incarcerated than their White counterparts. Although the Black male population comprises approximately six percent of the United States population, of the 2,300,000 people incarcerated nationwide, 1 million are Black males. Black males receive ten percent longer Federal sentences than White males who commit the same crime.
 (9)According to the Bureau of Statistics and the Pew Research Center, Black male unemployment is consistently almost double that of White male unemployment.
 (10)Black fathers are more than twice as likely to live apart from their children as White fathers. (11)Young boys with male mentors are more likely to progress further in school and have greater financial success in life.
			3.Commission establishment and membership
 (a)EstablishmentThe Commission on the Social Status of Black Men and Boys (hereinafter in this Act referred to as the Commission) is hereby established within the United States Commission on Civil Rights Office of the Staff Director.
 (b)MembershipThe Commission shall consist of 19 members appointed as follows: (1)The Senate majority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.
 (2)The Senate minority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.
 (3)The House of Representatives majority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.
 (4)The House of Representatives minority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.
 (5)The Chair of the Congressional Black Caucus (CBC) shall be a member of the Commission, as well as five additional Members of the CBC who either sit on the following committees of relevant jurisdiction or who is an expert on issues affecting Black men and boys in America, including—
 (A)education; (B)justice and Civil Rights;
 (C)healthcare; (D)labor and employment; and
 (E)housing. (6)The Staff Director from the United States Commission on Civil Rights shall appoint one member from within the staff of the United States Commission on Civil Rights who is an expert in issues relating to Black men and boys.
 (7)The Chair of the United States Equal Employment Opportunity Commission shall appoint one member from within the staff of the United States Equal Employment Opportunity Commission who is an expert in equal employment issues impacting Black men.
 (8)The Secretary of Education shall appoint one member from within the Department of Education who is an expert in urban education.
 (9)The Attorney General of the Department of Justice shall appoint one member from within the Department of Justice who is an expert in racial disparities with the criminal justice system.
 (10)The Secretary of Health and Human Services shall appoint one member from within the Department of Health and Human Services who is an expert in health issues facing Black men.
 (11)The Secretary of the Department of Housing and Urban Development shall appoint one member from within the Department of Housing and Urban Development who is an expert in housing and development in urban communities.
 (12)The Secretary of the Department of Labor shall appoint one member from within the Department of Labor who is an expert in labor issues impacting Black men.
 (13)The President of the United States shall appoint two members who are not employed by the Federal Government and are experts on issues affecting Black men and boys in America.
				4.Other matters relating to appointment; removal
 (a)Timing of initial AppointmentsEach initial appointment to the Commission shall be made no later than 90 days after the Commission is established. If any appointing authorities fail to appoint a member to the Commission, their appointment shall be filled by the United States Commission on Civil Rights.
 (b)TermsExcept as otherwise provided in this section, the term of a member of the Commission shall be four years. For the purpose of providing staggered terms, the first term of those members initially appointed under paragraphs (1) through (5) of section 3 shall be appointed to two-year terms with all other terms lasting four years. Members are eligible for consecutive reappointment.
 (c)RemovalA member of the Commission may be removed from the Commission at any time by the appointing authority should the member fail to meet Commission responsibilities. Once the seat becomes vacant, the appointing authority is responsible for filling the vacancy in the Commission before the next meeting.
 (d)VacanciesThe appointing authority of a member of the Commission shall either reappoint that member at the end of that member’s term or appoint another person meeting the qualifications for that appointment. In the event of a vacancy arising during a term, the appointing authority shall, before the next meeting of the Commission, appoint a replacement to finish that term.
 5.Leadership electionAt the first meeting of the Commission each year, the members shall elect a Chair and a Secretary. A vacancy in the Chair or Secretary shall be filled by vote of the remaining members. The Chair and Secretary are eligible for consecutive reappointment.
		6.Commission duties and powers
 (a)StudyThe Commission shall make a systematic study of the conditions affecting Black men and boys, including, but not limited to, homicide rates, arrest and incarceration rates, poverty, violence, fatherhood, mentorship, drug abuse, death rates, disparate income and wealth levels, school performance in all grade levels including postsecondary levels and college, and health issues. The Commission shall also document trends under the above topics and report on the community impacts of relevant government programs within the scope of the above topics. All reports shall be made public via a Federal agency website.
 (b)Proposal of measuresThe Commission shall propose measures to alleviate and remedy the underlying causes of the conditions described in the subsection (a), which may include recommendations of changes to the law, recommendations for how to implement related policies, and recommendations for how to create, develop, or improve upon government programs.
 (c)Suggestions and commentsThe Commission shall accept suggestions or comments pertinent to the applicable issues from members of Congress, governmental agencies, public and private organizations, and private citizens.
 (d)Staff and administrative supportThe Office of the Staff Director of the United States Commission on Civil Rights shall provide staff and administrative support to the Commission. All entities of the United States Government shall provide information that is otherwise a public record at the request of the Commission on Black Men and Boys.
			7.Commission meeting requirements
 (a)First meetingThe first meeting of the Commission shall take place no later than 30 days after the initial members are all appointed. Meetings shall be focused on significant issues impacting Black men and boys, for the purpose of initiating research ideas and delegating research tasks to Commission members to initiate the first semiannual report.
 (b)Quarterly meetingsThe Commission shall meet quarterly. In addition to all quarterly meetings, the Commission shall meet at other times at the call of the Chair or as determined by a majority of Commission members.
 (c)Quorum; rule for voting on final actionsA majority of the members of the Commission constitute a quorum, and an affirmative vote of a majority of the members present is required for final action.
 (d)Expectations for attendance by membersMembers are expected to attend all Commission meetings. In the case of an absence, members are expected to report to the Chair prior to the meeting and allowance may be made for an absent member to participate remotely. Members will still be responsible for fulfilling prior commitments, regardless of attendance status. If a member is absent twice in a given year, he or she will be reviewed by the Chair and appointing authority and further action will be considered, including removal and replacement on the Commission.
 (e)MinutesMinutes shall be taken at each meeting by the Secretary, or in that individual’s absence, the Chair shall select another Commission member to take minutes during that absence. The Commission shall make its minutes publicly available and accessible not later than one week after each meeting.
 8.Annual report guidelinesThe Commission shall make an annual report, beginning the year of the first Commission meeting. The report shall address the current conditions affecting Black men and boys and make recommendations to address these issues. The report shall be submitted to the President, the Congress, members of the President’s Cabinet, and the chairs of the appropriate committees of jurisdiction. The Commission shall make the report publicly available online on a centralized Federal website.
 9.Commission compensationMembers of the Commission shall serve on the Commission without compensation. 